                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

M. RANDY RICE, Trustee                                                              PLAINTIFF

v.                                 Case No. 2:17-cv-00135-KGB

MICHAEL OXNER d/b/a
RED RIVER FARMS                                                                   DEFENDANT

                                            ORDER

       On March 21, 2019, plaintiff M. Randy Rice, trustee, and defendants Michael Oxner and

Red River Farms filed a joint status report representing that the parties have entered into a

settlement agreement (Dkt. No. 15). On May 20, 2019, the parties submitted via electronic

communication to the Court a proposed agreed order signed by both parties and representing that

the settlement has been confirmed by the United States Bankruptcy Court. In re: Turner Grain

Merchandising, Inc., Case No. 2:14-bk-15687J (Docket #936). The parties request that the Court

dismiss with prejudice this action. Accordingly, the Court dismisses with prejudice this action.

       It is so ordered this 24th day of May, 2019.

                                                      __________________________
                                                      Kristine G. Baker
                                                      United States District Judge
